Exhibit PRODUCTION LICENSE AGREEMENT This Production License Agreement ("Agreement") is made as of this 31st day of October, 2008, by and between Rogers Induflex NV (which will be renamed “Induflex NV” shortly after the acquisition of its shares as of the date hereof, as described below), a Belgian corporation having its registered office at Ottergemsesteenweg 799, 9000 Ghent, Belgium and registered with the Crossroads Bank of Enterprises under enterprise number 0807.149.569 (the “Company”), and Rogers Corporation, a Massachusetts corporation (“Rogers”). WHEREAS, pursuant to that certain Stock Purchase Agreement, of even date herewith (the “Stock Purchase Agreement”), Induflex Holding NV (“Holding”) has agreed to purchase from Rogers all of the issued and outstanding shares of capital stock of the Company; WHEREAS, the Company has developed certain methodology relating to the design, development and manufacture of multilayer laminates comprised of layers of any of the following products: Mylar, Tedlar and adhesives used in insulation of bus bars currently used by the Company to manufacture the products set out on Exhibit A hereto (collectively, “Busbar Insulation Laminates”), as manufactured by Rogers and/or its Affiliates (as such term is defined herein) and was until the date of the Stock Purchase Agreement the owner of certain expertise, Know-how (as defined herein) and trade secrets pertaining thereto; WHEREAS, Rogers owned certain technology for the production of Busbar Insulation Laminates prior to its acquisition of the Company, and desires to retain the right to use that technology for its own use (but not transfer it to others), and further desires to eliminate any question as to its legal right to do so; and WHEREAS, as a part of Roger’s sale of the Company to Holding, Rogers is requiring that the Company grant to Rogers and its Affiliates a non-exclusive license to use certain Intellectual Property (as defined herein) of the Company in order to manufacture the Busbar Insulation Laminates under certain circumstances, upon the terms and conditions set forth herein, to insure that Rogers has such license to use even though it did not retain such rights from prior to its acquisition of the Company; NOW, THEREFORE, for good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree as follows: 1.DEFINITIONS.In this Agreement, the following words and expressions shall have the meanings set opposite each respectively: “Affiliate” means (a) an entity which is controlled by, controls, or is under common control with another entity, (b) an entity owning a majority of the voting securities of another entity, and (c) an entity a majority of whose voting securities is owned by the other entity. “Busbar Insulation Laminates” has the meaning set forth in the recitals. “Confidential Information” has the meaning set forth in Section 5.1. “Disclosing
